Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samson M. Parker appeals the district court’s order denying his motion for copies at the government’s expense. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Parker v. Dir. of Dep’t of Corr., No. 1:08-cv-00780-LOT-CB (E.D. Va. filed Feb. 16, 2010 & entered Feb. 18, 2010). We deny Parker’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *968and argument would not aid the decisional process.

AFFIRMED.